IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                          No. 84369
                ROY L. NELSON, III, BAR NO. 7842

                                                                          MED

                                        ORDER OF SUSPENSION
                            This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that Roy L. Nelson, III be
                suspended for six months after he failed to comply with the terms of a
                Diversion Program Consent Contract.' Nelson agreed to enter a diversion
                program as an alternative to discipline after it was alleged that he violated
                RPC 1.3 (diligence), RPC 3.4(c) (fairness to opposing party and counsel) and
                RPC 8.4(d) (misconduct).
                            "As an alternative to or in conjunction with disciplinary
                sanctions, an attorney . . . may participate in an approved diversion and/or
                mentoring program, designed to assist with or improve management or
                behavior problems that resulted in, or are expected to result in, minor
                misconduct."   SCR 105.5(1).     "The terms shall be stated in a written
                diversion contract or mentoring agreement." SCR 105.5(2).          When bar
                counsel concludes that an attorney has failed to comply with the attorney's
                diversion contract and the attorney has failed to provide a timely
                justification for the failure, bar counsel shall refer the matter to a hearing


                       'Pursuant to NRAP 34(0(1), we have determined that oral argument
                is not warranted.

SUPREME COURT
        OF
     NEVADA
                                                                               7.61-41-
(0) (947A
                      panel.    SCR 105.5(6). "In proceedings brought under [SCR 105.5], bar
                      counsel shall have the burden by a preponderance of the evidence to
                      establish any breach of the contract or agreement, and an attorney shall
                      have the burden by a preponderance of the evidence to establish
                      justification for any such breach." SCR 105.5(6)(a). "If a hearing panel finds
                      a breach to be material and without justification . . . [and i]f the contract or
                      agreement was effectuated as an alternative to disciplinary sanctions, the
                      panel shall terminate the contract or agreement and impose the applicable
                      alternative sanctions." SCR 105.5(6)(b).
                                    Nelson acknowledged at the hearing that he had breached
                      terms of the Diversion Program Consent Contract that he entered into with
                      the State Bar before beginning a diversion program. The record supports
                      the hearing panel's finding that the breach was material and that Nelson
                      failed to meet his burden of establishing a justification for the breach.2
                      Because Nelson breached the Diversion Contract and had already agreed to
                      the alternative discipline of a six-month suspension, SCR 105.5(6)(b)
                      requires that the panel terminate the contract and impose the agreed-upon
                      discipline.
                                    Accordingly, we agree with the panel's recommendation to
                      terminate the Diversion Contract and impose the alternative discipline to
                      which Nelson agreed. Thus, the Diversion Contract is terminated and we
                      hereby suspend attorney Roy L. Nelson, III from the practice of law for six
                      months commencing from the date of this order. Nelson shall pay the costs



                            2 While Nelson pointed to events and alternative treatment as
                      justification for his breach, despite the State Bar's requests for documentary
                      evidence supporting those events and alternative treatment, Nelson failed
                      to provide that evidence.

SUPREME COURT
         OF
     NEVADA                                                  2
(0.} 1947A    CV)",
                    of the disciplinary proceedings, including $2,500 mandated by SCR 120(3),
                    within 30 days from the date of this order. The parties shall comply with
                    SCR 115 and SCR 121.
                               It is so ORDERED.




                                                            Parraguirre


                                                                                         J.
                                                            Hardesty


                                                                 Ael,,3cbtli-P           J.
                                                            Stiglich




                    cc:   Chair, Southern Nevada Disciplinary Board
                          The Grigsby Law Group
                          Brown Brown & Premsrirut
                          Bar Counsel, State Bar of Nevada
                          Executive Director, State Bar of Nevada
                          Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) I947A    ateP